United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1222
                        ___________________________

                         Maura Elizabeth Lopez-Zamora

                             lllllllllllllllllllllPetitioner

                                           v.

            Merrick B. Garland, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                             Submitted: June 22, 2022
                               Filed: June 27, 2022
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Maura Elizabeth Lopez-Zamora, a native and citizen of El Salvador, petitions
for review of an order of the Board of Immigration Appeals (BIA), which dismissed
her appeal from an immigration judge’s decision denying her applications for
withholding of removal and protection under the Convention Against Torture (CAT)
in withholding-only proceedings.         See 8 U.S.C. § 1231(a)(5); 8 C.F.R.
§ 1208.2(c)(2)(i), (c)(3)(i) (2021). Lopez-Zamora argues the agency erred in denying
her applications.

       We conclude substantial evidence supports the denial of withholding of
removal. See 8 U.S.C. § 1231(b)(3)(A), (C) (eligibility requirements and burden of
proof); Mendez-Gomez v. Barr, 928 F.3d 728, 733 (8th Cir. 2019) (standard of
review). Even assuming either of the two particular social groups Lopez-Zamora
proposed were cognizable, as the BIA did, substantial evidence supports the adverse
nexus determination. See Silvestre-Giron v. Barr, 949 F.3d 1114, 1117-18, 1119 &
n.3 (8th Cir. 2020). The agency reasonably determined the harm Lopez-Zamora
suffered and feared was based on general crime by a drug-addicted actor who was
personally motivated to harm her, and the record does not compel a contrary
conclusion. See Chavez-Perez v. Garland, 860 Fed. Appx. 453, 456 (8th Cir. 2021)
(per curiam); Salazar-Ortega v. Lynch, 654 Fed. Appx. 854, 855-57 (8th Cir. 2016)
(per curiam). Because this determination independently disposed of Lopez-Zamora’s
claim for withholding of removal, we do not reach her other arguments. See, e.g., De
la Rosa v. Barr, 943 F.3d 1171, 1174-75 (8th Cir. 2019); Baltti v. Sessions, 878 F.3d
240, 245 (8th Cir. 2017) (per curiam).

        We also conclude substantial evidence supports the denial of Lopez-Zamora’s
CAT claim because she “presented no evidence supporting [her] application for CAT
relief beyond what [s]he relied on for [her withholding-of-removal] claim.” Tojin-Tiu
v. Garland, 33 F.4th 1020, 1024 (8th Cir. 2022); see also Fuentes-Erazo v. Sessions,
848 F.3d 847, 853-54 (8th Cir. 2017). Finally, we decline to consider the arguments
Lopez-Zamora raised for the first time in her reply brief. See Adame-Hernandez v.
Barr, 929 F.3d 1020, 1023 n.1 (8th Cir. 2019) (arguments raised for first time in reply
brief are waived).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________

                                         -2-